Case 2:16-cv-01619-BRM-JAD Document 96 Filed 07/10/20 Page 1 of 1 PageID: 1456



 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY
 ------------------------------------------------------------------------x
 SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                         :
                   Plaintiff,                                            :     16 Civ. 1619 (BRM) (JAD)
                                                                         :
                            -against-                                    :
                                                                         :     ECF Case
 GUY GENTILE,                                                            :
                                                                         :
                   Defendant.                                            :
 ------------------------------------------------------------------------x

         NOTICE OF WITHDRAWAL OF APPEARANCE OF PHILIP A. FORTINO


         PLEASE TAKE NOTICE that, pursuant to Local Rule 102.1, Philip A. Fortino, Esq. of

 the Securities and Exchange Commission hereby withdraws his appearance as counsel for

 Plaintiff in the above-captioned action. Plaintiff continues to be represented by counsel of record

 from the Securities and Exchange Commission.

 Dated: New York, New York
        July 10, 2020

                                                                        SECURITIES AND EXCHANGE
                                                                             COMMISSION

                                                               By:      _/s/ Philip A. Fortino____________
                                                                                Philip A. Fortino

                                                                        200 Vesey Street, Suite 400
                                                                        New York, New York 10281
                                                                        (212) 336-1014
